Sharpe, J.
(concurring). I concur with Mr. Justice Bird. If persuaded that the question here presented is controlled by former decisions of this court by which a rule of property has long been established in this State, I would be loath to join in an opinion, overruling them. The cases relied on are: Wait v. Bovee, 35 Mich. 425; Luttermoser v. Zeuner, 110 Mich. 186; Burns v. Burns, 132 Mich. 441; State Bank of Croswell v. Johnson, 151 Mich. 538; Hart v. Hart, 201 Mich. 207; and Ludwig v. Bruner, 203 Mich, 556.
The rule contended for is perhaps most broadly stated' in the Ludwig Case. The mortgage and notes secured thereby were in that case made payable to “Samuel Ludwig and Sarah E. Ludwig as joint tenants.” A majority of the court concurred in holding, after citing the above cases:
“These cases and others which might be cited establish to my mind the doctrine in this State that joint tenancy in personal property with its right of survivorship does not exist.”
In my opinion, this rule has no application to the facts here presented. The question before us is, May provision be made in a written instrument that per*68sonal property shall pass to the survivor of two or more persons in whose names it is held in joint ownership ? The holding in the above cases, stated in other words, was that the right of survivorship does not follow as an incident to personal property held in joint tenancy. There is no claim here that it does, so follow. The right of the survivor to take is not in any way dependent upon the joint estate. It obtains by reason of the express language of the instruments themselves. The intention is clearly expressed. The distinction to me is apparent. Indeed, I think it may well be said that this court in the Wait Case, where the doctrine was first announced, carefully refrained from holding that survivorship might not be provided for. In that case, in stating the claims of 'the parties, it was said:
i. “On the other side it is urged that no such rule now prevails in this State, whatever may have been the case formerly, and that the law now recognizes, and protects the property interests of husband and wife in joint securities as separate and distinct interests when particular circumstances do not exist to show a contrary intention in the parties.”
The conclusion of the court is thus stated:
“The drift of policy and opinion, as shown by-legislation and judicial decisions, is strongly adverse to the doctrine of taking by mere right of survivor-ship, except in a few special cases, and it should not be applied except where the law in its favor is clear ”
The italics are mine. I can conceive of no case which could come within the exception if this does not. It: is said that the rule was applied in the State Bank of Croswell Case, where the word “survivor” was used in the security. In that case an ordinary certificate of deposit in a bank was indorsed by the payee with a direction to “issue a new certificate * * * payable to Thomas Parker and Alice Parker or the sur*69vivor of them.” It was held that the indorsement with intent to make a gift—
“was as effective to pass the title to the interest specified as though a, new certificate had been issued to Mrs. Parker as directed.”
The quotation from this opinion in that of Mr. Justice Fellows was clearly obiter dictum. The language was not employed in deciding the rights of the parties. As a rule of law, it was in accord with Wait v. Bovee.
In my opinion, these cases go no further than to hold that the law of survivorship does not apply as an incident to the joint ownership of personal property and in no way control when the survivorship is expressly provided for in the instrument by which the joint holding is created. Strictly speaking, there is no such thing as joint tenancy in personal property. Real estate only is held by tenure.
The fact that the auditor general, acting on the advice of the attorney general, has collected inheritance taxes on¡ securities so held, while deserving consideration, cannot be regarded as establishing a rule of property binding upon the courts.
Clark, J., concurred with Sharpe, J.